IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTWON SHERROD AMOS ,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5550

STATE OF FLORIDA ,

      Appellee.


_____________________________/

Opinion filed September 20, 2016.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Nancy A. Daniels, Public Defender and John Knowles, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General and Sharon Traxler, Assistant Attorney General,
for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.